NOONAN, Circuit Judge,
dissenting.
Silva-Jacinto refused to serve in G-2 because of his religious beliefs and his unwillingness to torture and “kill people for no apparent reason.” No evidence was presented that G-2 was aware of these beliefs. The record indicates only that Silva-Jacinto told military authorities that he didn’t wish to serve because “I wanted to return to civilian life. I wanted to live with my wife in Bananera.” G-2 persecution might have been based on simple refusal to serve, not a protected ground.
The case should be remanded to the BIA for further findings on whether such persecution would have been “on account of race, religion, nationality, membership in a particular social group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A). Neither the Immigration Judge nor the BIA made a finding on this question.